DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  January 7, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on January 7, 2021 has been fully considered. The amendment to instant claims 1, 14 is acknowledged. Specifically, claim 1 has been amended to include the limitation of the thermoplastic elastomer being a thermoplastic polyurethane and/or polyether block amide elastomer. This limitation was taken from instant specification (p. 4, lines 22-25 of instant specification). In light of the amendment filed by applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the auxiliary agent being at least one of paraffin, a stearate or another long-chain fatty acid. However, it is not clear what “another long-chain fatty acid” means since no presence of any long-chain fatty acids is cited.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


5.  Claims 1-2, 8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koshita et al (WO 2016/194737).
It is noted that while the rejection is made over WO 2016/194737 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2018/0155518 is relied upon. All citations to paragraph numbers, etc., below refer to US 2018/0155518.

6. Koshita et al discloses expanded thermoplastic polyurethane particles and expanded thermoplastic molded article comprising:
- cell diameter of 50-300 micron (0.05-0.3 mm) (Abstract, [0034];
- apparent density of 0.02-0.2 g/cc or 0.05-0.25 g/cc ([0040], [0076], as to instant claim 2);
- modulus of repulsion elasticity measured with Schob rebound tester of 45% or more ([0078], [0109]).

7. Specific example 10 shows the expanded material having cell diameter of 120 micron, density of the beads of 0.13 g/cc, density of molded article of 0.18 g/cc, modulus of repulsion elasticity of 63% (Table 2).

8. As to instant claims 8, 10, the expanded beads are produced by impregnating thermoplastic polyurethane beads with carbon dioxide under pressure of as high as 10 
It is noted that claims 1, 8, 10-11 are product-by-process claims. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

9. Though Koshita et al does not explicitly recite the expanded beads and the expanded molded article as a foam, since both the expanded beads and the expanded molded article of Koshita et al comprises cellular structure with the cell size and apparent density that are the same as those claimed in instant invention, therefore, the expanded beads and the expanded molded article of Koshita et al will inherently be, at least partially, a foam as disclosed and claimed in instant invention.
Further, though the modulus of repulsion elasticity of the expanded material of Koshita et al was determined by a method different from that used  in instant invention, since the expanded articles of Koshita et al are the same as those claimed in instant invention, i.e. comprise thermoplastic polyurethane having cell size and density that are substantially the same as those claimed in instant invention, and is produced by the substantially the same process as used in instant invention, therefore, the expanded material of Koshita et al will inherently comprise, or alternatively, would be reasonably 
The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions , if not taught, may be very well met by the compositions of Koshita et al, since the compositions of Koshita et al are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

10. In the alternative, all ranges in the foam of Koshita et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions 
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific foaming conditions, such as type of gas used, gas pressure, temperature and amount of added gas, so to produce the expanded material having a desired combination of properties including density, cell size and rebound, thereby arriving at the present invention.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

11.  Claims 1-2, 8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sasaki et al (US 2009/0270520).

12.  Sasaki et al discloses a polyurethane foam comprising:
- cell size of 500 micron or less, specifically 325-411 micron  ([0034], Table 3), 
- density of 56.6-64.3 kg/m3 (0.0566- 0.0643 g/cc) (Table 3, as to instant claim 2) and
- rebound resilience of 54-57% (Table 3),
produced by blowing in the presence of carbon dioxide blowing agent ([0162], as to instant claim 10). The foam is used for making various cushions ([0231]).
In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

14. In the alternative, all ranges in the foam of Sasaki et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific foaming conditions, such as type of gas used, gas pressure, temperature and amount of added gas, so to produce the expanded material having a desired combination of properties including density, cell size and rebound, thereby arriving at the present invention.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.  Claims 1-2, 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US 2009/0270520) in view of Baghdadi (US 2015/0038605).

16.  The discussion with respect to Sasaki et al (US 2009/0270520) set forth in paragraphs 11-14 above, is incorporated here by reference.

17.  Though Sasaki et al discloses the foam being produced by using carbon dioxide blowing agent and the foam being used for making cushions, Sasaki et al  does not explicitly recite the carbon dioxide being a supercritical carbon dioxide fluid and the foam being used for making footwear.

18.  Baghdadi discloses a thermoplastic elastomeric polyurethane foam having low density of less than 0.2 g/cc ([0067]), used for making  a cushion or a footwear ([0069]), 

19. Since low density polyurethane thermoplastic elastomers are produced not only in the presence of carbon dioxide, but in the presence of supercritical fluids as well, and are used for making not only cushions but footwear as well, as shown by Baghdadi, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Baghdadi and Sasaki et al, and to produce, or obvious to try to produce the low density polyurethane foam of Sasaki et al not only in the presence of carbon dioxide as the blowing agent, but in the presence of supercritical fluid as well, as taught by Baghdadi and further would have been obvious to use, or obvious to try to use the low density polyurethane of Sasaki et al for making foot wear as well, thereby arriving at the present invention.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

20.  Claims 14-21, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pallaver et al (US 6,613,811) in view of Kanae et al (US 2009/0209670).

21.  Pallaver et al discloses a microcellular polymer foam and shoe material comprising said foam (Abstract, col. 3, lines 44-45) having density of less than 0.5 g/cc, or less than 0.3 g/cc (col. 5, lines 34-35, claim 10), a rebound value of at least 50% (col. 5, lines 42-45, claim 11) and cell size of less than 125 micron (col. 3, lines 40-41, as to instant claims 1, 14), obtained by the following process:
instant claims 1, 14, 16) with a supercritical carbon dioxide (col. 7, lines 54-67, as to instant claims 21, 24, 25), followed by foaming the material (col. 7, lines 54-65).

22. The thermoplastic polyolefin maybe cross-linked by activating a crosslinking agent, such as hydrogen peroxide (col. 4, lines 50-51, as to instant claims 14, 18) in a foam  precursor (col. 3, lines 19-22). Since the hydrogen peroxide is cited as being added to the precursor of the foam, therefore, the step of crosslinking appears to take place before the gas impregnation and the foaming steps (as to instant claim 21).

23. It is noted that instant claims 14, 21, 24-25 are product-by-process claims.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985). Thus, the product in the step of cross-linking the precursor elastomeric polyethylene of Pallaver et al is the cross-linked polyethylene elastomer, which is the same product as claimed in instant invention.

Pallaver et al does not explicitly recite the density of the foam being 0.2 g/cc or less; the elastomeric polyolefin comprising a filler such as mica or zinc oxide, and a paraffin, and the cross-linking agent being added in amount of 0.15-1.1 pbw per 100 pbw of the polyolefin material.

25. Kanae et al discloses a polyolefin resin foam having a density of 0.2 g/cc or less (Abstract) obtained by the process comprising:
1) preparing a polyolefin composition comprising:
   a)  a thermoplastic elastomer composition produced by dynamically heat treating of:
     a rubber, an alpha-olefin resin and a crosslinking agent ([0020]-[0024]); wherein the  
      rubber comprises ethylene-alpha olefin rubber ([0034], [0092], [0094], [0099]), and  
      the alpha-olefin resin is a homo- or copolymer of ethylene ([0109], [0110]);
   b) a polyolefin resin;
   c) a nucleant agent;
   d) an aliphatic compound ([0025]-[0027]);
2) melt-kneading the polyolefin resin composition in an extruder to form a resin molded sheet ([0159], [0161]);
3) placing the resin sheet (unfoamed sheet) into a high pressure vessel and injecting the supercritical carbon dioxide thereinto (as to instant claims 24-25), so that the carbon dioxide may be impregnated into the foregoing unfoamed sheet,  temperature during impregnation is 31-350ºC ([0164]);

5) fixing the shape of the foam by further extrusion molding, injection molding  or press molding ([0161], [0162], [0164]).
The crosslinking agent is used in amount of 0.01-20 parts by mass, or 0.1-15 parts by mass or 1-10 parts by mass on the basis of 100 parts by mass of the rubber and the alpha olefin resin ([0126]) and comprises a peroxide ([0122]).
As to instant claim 20, the thermoplastic elastomer composition a) comprises a softener, specifically a paraffin oil or stearic acid to improve processability and flexibility ([0134], [0133]).
As to instant claim 19, the nucleant comprises talc, mica or zinc oxide to control cell diameter ([0148]).
The polyolefin resin foam is excellent in flexibility, cushioning property and procesability (Abstract). The foamed articles made from the foam include packaging material and clothing material ([0168], as to instant claim 26).

26. Since both Pallaver et al and Kanae et al are related to polyolefin-based foams and foamed articles having density of lower than 0.3 g/cc, produced by physical foaming of cross-linked thermoplastic polyethylene elastomers using supercritical carbon dioxide, and thereby belong to the same field of endeavor, wherein Kanae et al discloses the foam having density not only less than 0.3 g/cc, but 0.2 g/cc or less, the foamable composition further comprising talc or zinc oxide nucleants to control cell diameter and Pallaver et al and Kanae et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially, talc or zinc oxide nucleants and paraffin or stearic acid in the foamable composition of Pallaver et al to control cell diameter and improve processability and flexibility of the foam, and further prepare the foam having density of 0.2 g/cc or less, as taught by Kanae et al, given such is desired depending on the specific end-use of said foam, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

27. All ranges in the polymer foam of Pallaver et al in view of  Kanae et al are overlapping with the corresponding ranges as claimed in instant invention. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

29.  Claims 14-21, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (WO 2018/0088429).
It is noted that while the rejection is made over WO 2018/0088429 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2019/0263994 is relied upon. All citations to paragraph numbers, etc., below refer to US 2019/0263994.

30. As to instant claims 14 and 26, Takagi et al discloses foam molded article, such as a sporting, sole member, floor material ([0124]) comprising a block copolymer of polyethylene block and ethylene-alpha olefin block having density of 0.800 g/cc or more ([0032], Abstract) , the foam having an apparent density of 0.05-0.20 g/cc ([0079], as to instant claim 15), modulus of repulsion elasticity, i.e. rebound, of 60% or more, or 69% ([0010], [0041], Table 1) and cell diameter of 200 micron or less ([0077]),


31.  The foam is produced by impregnating the copolymer in the dispersing medium with a cross-linking agent, blowing agent such as carbon dioxide ([0075], as to instant claim 24), and heating the composition. The impregnation of the blowing agent may be performed after cross-linking step ([0074], as to instant claim 21).

32. Since the block copolymer of the polyethylene block and the ethylene-alpha olefin block is having density of as low as 0.800 g/cc, therefore, said block copolymer appears to belong to polyethylenes having low density, i.e. low density polyethylene (as to instant claim 16).

33. Though Takagi et al discloses the dispersing medium being sodium oleate, but does not recite said medium being a stearate or another long chain fatty acid, since both oleate and stearate are derivatives of long chain fatty acids, therefore, it would have been obvious to a one of ordinary skill in the art to choose and use a stearate as the dispersing medium as well, since it would have been obvious to choose material based on its suitability (as to instant claim 20). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in 

	

34. It is noted that claims 14, 21 and 24-25 are product-by-process claims. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

35.  Though the repulsion elasticity of the foam of Takagi et al was determined by a method different from that used  in instant invention, since the foam of Takagi et al is the same as that claimed in instant invention,  having density and cell size that are the substantially the same as those claimed in instant invention, therefore, the foam of Takagi et al will intrinsically and necessarily comprise, or would be reasonably expected to have the rebound resilience determined by ASTM D2632 having the values that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

36. Further, all ranges in the foam of Takagi et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific foaming conditions, such as type of gas used, gas pressure, temperature and amount of added gas, so to produce the expanded material having a desired combination of properties including density, cell size and rebound, thereby arriving at the present invention.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Response to Arguments
37.  Applicant's arguments filed on January 7, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above. 

38. It is further noted that in the rejection of claims 14-21, 24-26 under 35 U.S.C. 103 as being unpatentable over Pallaver et al (US 6,613,811) in view of Kanae et al (US 2009/0209670), the crosslinking agent is used in amount of 0.01-20 parts by mass, or 0.1-15 parts by mass or 1-10 parts by mass on the basis of 100 parts by mass of the rubber and the alpha olefin resin ([0126]) and comprises a peroxide ([0122] of Kanae et al). Therefore, the presence of the peroxide in amounts of 0.1 pbw and 1 pbw per 100 parts of the polyolefins is obviously within the teachings of Kanae et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764